IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ELIZABETH PIPE, INDIVIDUALLY AND  : No. 387 MAL 2014
AS ADMINISTRATRIX FOR THE         :
ESTATE OF JASON PIPE              : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
                                  :
           v.                     :
                                  :
                                  :
WILLIAM C. SHEPHERD, M.D.; CARSON :
THOMPSON, M.D.; ROBERT PACKER :
HOSPITAL; CORNING HOSPITAL        :
T/D/B/A GUTHRIE CORNING           :
DEVELOPMENT HOSPITAL, INC.;       :
GUTHRIE CLINIC LTD T/D/B/A        :
GUTHRIE CLINIC, A PROFESSIONAL    :
CORPORATION T/D/B/A GUTHRIE       :
CLINICS GROUP PRACTICE            :
PARTNERSHIP, L.L.P.               :
                                  :
                                  :
PETITION OF: CORNING HOSPITAL,    :
ROBERT PACKER HOSPITAL AND        :
CARSON THOMPSON, M.D.             :


                                     ORDER


PER CURIAM

     AND NOW, this 8th day of October, 2014, the Petition for Allowance of Appeal is

DENIED.